Exhibit 21 SUBSIDIARIES OF JOHN WILEY & SONS, INC. (1) As of April 30, 2011 Jurisdiction In Which Incorporated John Wiley & Sons International Rights, Inc. Delaware JWS HQ, LLC New Jersey JWS DCM, LLC New Jersey Wiley-Liss, Inc. Delaware Wiley Publishing Services, Inc. Delaware Wiley Subscription Services, Inc. Delaware WWL Corp. Delaware Wiley International, LLC Delaware John Wiley & Sons (Asia) Pte. Ltd. Singapore John Wiley & Sons Australia, Ltd. Australia John Wiley & Sons Canada Limited Canada John Wiley & Sons (HK) Limited Hong Kong John Wiley & Sons UK LLP United Kingdom Wiley Europe Investment Holdings, Ltd. United Kingdom Wiley Publishing Australia Pty Ltd. Australia Wiley U.K. (Unlimited Co.) United Kingdom Wiley Europe Ltd. United Kingdom John Wiley & Sons, Ltd. United Kingdom Wiley Heyden Ltd. United Kingdom Wiley Distribution Services Ltd. United Kingdom Blackwell Publishing (Holdings) Ltd. United Kingdom Blackwell Publishing Ltd. United Kingdom Wiley Services Singapore Pte. Limited Singapore Blackwell Science Ltd. United Kingdom Blackwell Science (Overseas Holdings) United Kingdom Munksgaard Als Denmark Blackwell – Verlag GmbH Germany Blackwell Pub. Asia Put. Ltd. Australia Blackwell Science KK Japan Blackwell Science (HK) Ltd. Hong Kong Wiley Publishing LLC. Delaware Wiley India Private Ltd. India John Wiley & Sons GmbH Germany Wiley-VCH Verlag GmbH & Co. KGaA Germany GIT Verlag GmbH & Co. KG Germany The names of other subsidiaries that would not constitute a significant subsidiary in the aggregate have been omitted.
